*448The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 48 (2002), failed to comply substantially with statutory standards. Novick v. Myers, 332 Or 340, 29 P3d 1100 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 48 (2002) states:
“AMENDS CONSTITUTION: DISTRIBUTES FIFTEEN PERCENT OF ALL STATE INCOME TAX REVENUE TO SOME LOCAL GOVERNMENTS, SERVICE DISTRICTS
“RESULT OF YES’ VOTE: “Yes’ vote requires distribution of fifteen percent of state income tax revenue (reduced by amount of certain local taxes) to some local governments, service districts.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains the current tax system where personal and corporate income tax revenue collected by the state is directed to the state general fund.
“SUMMARY: Amends Constitution. Currently, state tax revenue collected from personal and corporate income is directed to the state general fund and is used to fund education, public safety, human services, and other state programs. Measure requires percentage of all state income tax revenue to be ‘equitably’ distributed for unrestricted use to the general funds of some local governments and local service districts providing ‘essential services.’ Measure does not define ‘equitably’ or ‘essential services.’ Excludes local school districts, metropolitan service districts from ‘local government’ definition. Distributes five percent in 2003; ten percent in 2004; fifteen percent thereafter. Reduces share distributed to local governments imposing taxes on *449personal or business income, revenue, or profits. Reduces revenue available for state government expenditures and provides no replacement funds. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).